Clarke, P. J. (dissenting) :*
Recognizing that the courts have never yet laid down the limitations of the police power, all of the cases which I have been able to examine dealing with the subject make that power subject to the Constitution. In my judgment, the acts under consideration in these cases violate the fundamental principles of the State and Federal Constitutions, in that the result is either to take private property for public use without due compensation, which is not permissible, or to take private property for private use, which has never been allowed. They also, in my judgment, have the effect of depriving the owners of a certain class of property of due process of law, and destroy the fundamental rights of private ownership in property, which has heretofore been sedulously protected by the courts under constitutional provisions, and take away the freedom of contract in regard to specific property within a limited territory, to wit, real estate used for dwelling purposes in the city of New York.
Realizing that these questions should be submitted as speedily as possible to the Court of Appeals, and that so much has been written by so many courts, I content myself with this brief expression of dissent, and of my agreement in the views of Mr. Justice Blackmar in his more extended discussion of the subject in People ex rel. Rayland Realty Co., Inc., v. Fagan (194 App. Div. 185).
Dowling, J., concurs.
Order affirmed, with ten dollars costs and disbursements.

 This opinion was also handed down in the case of Clemilt Realty Co., Inc., v. Wood (194 App. Div. 508).— [Rep.